DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statement, filed 11 June 2021 has been fully considered by the examiner. Examiner notes for the record that the NPL references may be located in the IFW for parent Application 14/587,548 (now US#10,421,238). A signed copy is attached.
Claims 1-20 are pending. 
Claims 1-20 are rejected, grounds follow.

Priority
Examiner acknowledges that instant application is a Continuation of Application 14/587,548 (now US patent # 10,421,238) and 16/576,044 (now US patent # 10,987,878) and has been accorded the benefit of the original priority date(s).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,987,878 (reference) in view of Pettis et al., US Pg-Pub 2013/0329258. Although the claims at issue are not identical, they are not patentably distinct from each other because as illustrated in the table below, the reference patent in view of Pettis teaches or fairly suggests the claims at issue in the instant application.

(Examiner notes for clarity of the record that the application is rejected for double patenting over both 10,987,878 and 10,421,238. please see below the tables for the second rejection.)

Regarding Claim 1
Instant Application
Reference 10,987,878
Remarks
1. A system comprising
1. A method comprising:

A print server coupled through a data network to a plurality of three-dimensional printers,
… a remote print server; … 
Although a plurality of printers is not explicitly claimed; the reference teaches selection criteria for determining a target printer (see reference claim 4) so 2 or more printers are nevertheless obvious over the reference patent.
The print server configured to receive a request to fabricate an object from a three-dimensional model
receiving a request to fabricate an object from a three-dimensional model at a remote print server;

Identical but for the order of terminology.
determine a target printer from the plurality of three-dimensional printers to fabricate the object;
determining a target printer to fabricate the object at the remote print server;
Identical but for requiring at least two printers.
 query the target printer for configuration information of the target printer including configuration information relevant to creation by a slicing engine of a printable model for fabrication of the object on the target printer;
querying the target printer from the remote print server for configuration information of the target printer including configuration information relevant to creation by a slicing engine of a printable model for fabrication of the object on the target printer; 
Identical but for restatement of the remote print server.
receive a dictionary of configuration information containing one or more properties of the target printer that affect fabrication capabilities of the target printer,
receiving, from the target printer, a dictionary of configuration information containing one or more properties of the target printer that affect fabrication capabilities of the target printer;
Identical but for the added limitation of the source of the dictionary in parent reference, which is nevertheless anticipatory of the broader claim in the instant reference.
create a fabrication profile for fabrication of the object on the target printer based on the one or more properties, the fabrication profile specifying one or more parameters of the printable model consistent with the fabrication capabilities of the target printer,
creating a fabrication profile for fabrication of the object on the target printer based on the one or more properties, the fabrication profile specifying one or more parameters of the printable model consistent with the fabrication capabilities of the target printer;
Identical
and process the three-dimensional model with a slicing process according to the fabrication profile to generate a machine-ready representation of the processed three-dimensional model consistent with the fabrication capabilities of the target printer and executable by the target printer to fabricate the object based on the one or more properties;
and process the three-dimensional model with a slicing process at the remote print server according to the fabrication profile to generate a machine-ready representation of the processed three-dimensional model consistent with the fabrication capabilities of the target printer and executable by the target printer to fabricate the object based on the one or more properties.
Identical but for restatement of the remote print server.
A database coupled in a communicating relationship with the print server and configured to store at least one of the dictionary of configuration information, the fabrication profile, and the machine-ready representation.


In view of: Pettis et al., US Pg-Pub 2013/0329258 Paragraph [0068] “server 400 may include a database 402 that stores … a number of machine-ready models adapted for one of a number of types of three-dimensional printers each having a predetermined configuration”
Although not claimed; obvious the reference claim 1 in combination with pettis; (see also reference fig. 2, particularly database 209).




Regarding the Dependent Claims:
Instant Application
Reference 10,978,878
Remarks
2. The system of claim 1, further comprising a slicing engine in communication with the print server configured to carry out the slicing process according to the fabrication profile.
1. … “creation by a slicing engine” … “processing the three-dimensional model with a slicing process at the remote print server”
Although not set forth in identical terminology; a slicing engine is in communication with the remote print server of the reference in order to execute the processing step with a slicing process; and accordingly the claim 2 is obvious over the reference claim 1.
3. The system of claim 1, wherein the one or more properties include at least one customization made by a user to a hardware configuration or a software configuration of the target printer.
2. The method of claim 1 wherein the one or more properties include at least one customization made by a user to a hardware configuration or a software configuration of the target printer.
Identical except for ordinal.
4. The system of claim 1, wherein the one or more properties include one or more of a user configuration, a user preference, and a hardware accessory added to the target printer by a user.
3. The method of claim 1 wherein the one or more properties include one or more of a user configuration, a user preference, and a hardware accessory added to the target printer by a user.
Identical except for ordinal.
5. The system of claim 1, wherein determining a target printer includes use of one or more selection criteria including one or more of information related to the three- dimensional model, information related to the object, a print queue, a prioritization, a location of the target printer, a timeline, and an attribute of the target printer.
4. The method of claim 1 wherein determining a target printer includes use of one or more selection criteria including one or more of information related to the three-dimensional model, information related to the object, a print queue, a prioritization, a location of the target printer, a timeline, and an attribute of the target printer.
Identical except for ordinal.
6. The system of claim 1, wherein the print server is further configured to transmit the machine-ready representation of the processed three-dimensional model to the target printer.
5. The method of claim 1 further comprising transmitting the machine-ready representation of the processed three-dimensional model to the target printer for fabrication.
Identical except for ordinal.
7. The system of claim 6, wherein one or more of the target printer and the print server is configured to compare metadata for the machine-ready representation to one or more printer properties in the dictionary to ensure that the machine-ready representation can be fabricated by the target printer.
6. The method of claim 5 further comprising, when the machine-ready representation is received by the target printer, comparing metadata for the machine-ready model to one or more printer properties in the dictionary to ensure that the machine-ready model can be fabricated by the target printer.
Identical but the recitation of the print server in the alternative and the ordinal. (note that antecedent claims instant 6 and reference 5 are also identical except for ordinal)
8. The system of claim 1, wherein the one or more properties include a hardware configuration of the target printer.
8. The method of claim 1 wherein the one or more properties include a hardware configuration of the target printer.
Identical 

9. The system of claim 8, wherein the hardware configuration includes one or more of an extruder type, an extruder nozzle diameter, a build volume, a build platform type, a hardware version number, a top speed for linear movement of a tool, a step size for movement of the tool, a minimum z-axis step size, a gantry type, and a build material type.
9. The method of claim 8 wherein the hardware configuration includes one or more of an extruder type, an extruder nozzle diameter, a build volume, a build platform type, a hardware version number, a top speed for linear movement of a tool, a step size for movement of the tool, a minimum z-axis step size, a gantry type, and a build material type.
Identical 
10. The system of claim 8, wherein the hardware configuration includes one or more of an automatically detected hardware reconfiguration and a manually specified hardware reconfiguration.
10. The method of claim 8 wherein the hardware configuration includes one or more of an automatically detected hardware reconfiguration and a manually specified hardware reconfiguration.
Identical
11. The system of claim 1, wherein the one or more properties include a software configuration of the target printer.
11. The method of claim 1 wherein the one or more properties a software configuration of the target printer.
Identical
12. The system of claim 11, wherein the software configuration includes one or more of a version of a slicer used by the target printer and a version of a slicer that has previously created machine-ready representations of three-dimensional models for the target printer.
12. The method of claim 11, wherein the software configuration includes one or more of a version of a slicer used by the target printer and a version of a slicer that has previously created machine-ready representations of three dimensional models for the target printer.
Identical
13. The system of Claim 11, wherein the software configuration includes one or more slicer settings.
13. The method of claim 11, wherein the software configuration includes one or more slicer settings.
Identical
14. The system of claim 11, wherein the software configuration includes a firmware configuration of the target printer.
14. The method of claim 11 wherein the one or more properties include a firmware configuration of the target printer.
Identical
15. The system of claim 11, wherein the software configuration includes an application used to operate the target printer.
15. The system of claim 11 wherein the software configuration includes an application used to operate the target printer.
Identical
16. The system of claim 11, wherein the one or more properties include one or more user settings on the target printer.
16. The method of claim 1 wherein the one or more properties include one or more user settings on the target printer.
Although not dependent on the same parent, reference claim 16 in combination with reference claim 11 renders instant application claim 16 obvious.
17. The system of claim 16, wherein the one or more user settings include user settings from a previous fabrication process.
17. The method of claim 16, wherein the one or more user settings include user settings from a previous fabrication process.
Identical 
18. The system of claim 1, wherein the one or more properties include a build material in the target printer.

18. The system of claim 1, wherein the one or more properties include a build material in the target printer.

Identical.
19. The system of claim 1, wherein one or more of the printer server and the target printer is configured to check the machine-ready representation for errors and request a new machine-ready representation when an error is detected.
19. The method of claim 1, further comprising: receiving the machine-ready representation at the target printer; checking the machine-ready representation for errors; and requesting a new machine-ready representation when an error is detected.
Identical but for the recitation of the print server performing the function in the alternative.





Claims 1-19 (further) and claim 20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,421,238 (reference) in view of Pettis et al., US Pg-Pub 2013/0329258 and Indiegogo “PrintToPeer” ( Although the claims at issue are not identical, they are not patentably distinct from each other because as illustrated in the table below, the reference patent in view of Pettis teaches or fairly suggests the claims at issue in the instant application.

Regarding Claim 1
Instant Application
Reference 10,421,238
Remarks
1. A system comprising
1. A method comprising:

A print server coupled through a data network to a plurality of three-dimensional printers,
… a remote print server; … 
Although a plurality of printers is not explicitly claimed; the reference teaches selection criteria for determining a target printer (see reference claim 4) so 2 or more printers are nevertheless obvious over the reference patent.
The print server configured to receive a request to fabricate an object from a three-dimensional model
receiving a request to fabricate an object from a three-dimensional model at a remote print server;

Identical but for the order of terminology.
determine a target printer from the plurality of three-dimensional printers to fabricate the object;
determining a target printer to fabricate the object at the remote print server;
Identical but for requiring at least two printers.
 query the target printer for configuration information of the target printer including configuration information relevant to creation by a slicing engine of a printable model for fabrication of the object on the target printer;
querying the target printer from the remote print server for configuration information of the target printer relevant to creation of a printable model for fabrication of the object on the target printer; 
‘including configuration information relevant to creation’ is redundant with “configuration information [of the target printer] relevant to creation”
receive a dictionary of configuration information containing one or more properties of the target printer that affect fabrication capabilities of the target printer,
receiving, from the target printer, a dictionary of configuration information containing one or more properties of the target printer that affect fabrication capabilities of the target printer;
Identical but for the added limitation of the source of the dictionary in parent reference, which is nevertheless anticipatory of the broader claim in the instant reference.
create a fabrication profile for fabrication of the object on the target printer based on the one or more properties, the fabrication profile specifying one or more parameters of the printable model consistent with the fabrication capabilities of the target printer,
creating a fabrication profile for fabrication of the object on the target printer based on the one or more properties, the fabrication profile specifying one or more parameters of the printable model consistent with the fabrication capabilities of the target printer;
Identical

determining whether a suitable machine-ready model is available for the fabrication profile based on at least one of the one or more properties relevant to selection of a machine-ready model from a content source;
when a suitable machine-ready model is available from the content source, selecting the suitable machine-ready model for transmission to the target printer; and
when a suitable machine-ready model is not available from the content source, 

(Disclosed in the Alternative with the subsequent clause; see rejection of dependent claim 20 as well below.)
and process the three-dimensional model with a slicing process according to the fabrication profile to generate a machine-ready representation of the processed three-dimensional model consistent with the fabrication capabilities of the target printer and executable by the target printer to fabricate the object based on the one or more properties;
processing the three-dimensional model according to the fabrication profile, and generating a machine-ready representation of the processed three-dimensional model executable by the target printer to fabricate the object based on the one or more properties.
In order to process the three-dimensional model it is customary in the field to use a slicing process to slice the model into a number of layers as described in both instant specifications.
A database coupled in a communicating relationship with the print server and configured to store at least one of the dictionary of configuration information, the fabrication profile, and the machine-ready representation.


In view of: Pettis et al., US Pg-Pub 2013/0329258 Paragraph [0068] “server 400 may include a database 402 that stores … a number of machine-ready models adapted for one of a number of types of three-dimensional printers each having a predetermined configuration”
Although not claimed; obvious the reference claim 1 in combination with pettis; (see also reference fig. 2, particularly database 209).




Regarding the Dependent Claims:
Instant Application
Reference 10,421,238
Remarks
2. The system of claim 1, further comprising a slicing engine in communication with the print server configured to carry out the slicing process according to the fabrication profile.
Claim 1. “and process the three-dimensional model with a slicing process at the remote print server”

In view of: INDIEGOGO “PrintToPeer” page 6 “we give you full control over your slicer settings” + Page 11 “we host … slicers on powerful servers” “access your slicer profiles from anywhere”
Claim 1 executes a slicing process; in view of Indiegogo it would be obvious to host a slicing engine in communication with the remote server of reference to carry out said slicing process.
3. The system of claim 1, wherein the one or more properties include at least one customization made by a user to a hardware configuration or a software configuration of the target printer.
19. The method of claim 1 wherein the one or more properties include at least one customization made by a user to a hardware configuration or a software configuration of the target printer.
Identical except for ordinal.
4. The system of claim 1, wherein the one or more properties include one or more of a user configuration, a user preference, and a hardware accessory added to the target printer by a user.
17. The method of claim 1 wherein the one or more properties include one or more of a user configuration, a user preference, and a hardware accessory added to the target printer by a user.
Identical except for ordinal.
5. The system of claim 1, wherein determining a target printer includes use of one or more selection criteria including one or more of information related to the three- dimensional model, information related to the object, a print queue, a prioritization, a location of the target printer, a timeline, and an attribute of the target printer.
16. The method of claim 1 wherein determining a target printer includes use of one or more selection criteria including one or more of information related to the three-dimensional model, information related to the object, a print queue, a prioritization, a location of the target printer, a timeline, and an attribute of the target printer.
Identical except for ordinal.
6. The system of claim 1, wherein the print server is further configured to transmit the machine-ready representation of the processed three-dimensional model to the target printer.
2. The method of claim 1 further comprising transmitting one or more of the suitable machine-ready model and the machine-ready representation to the target printer for fabrication.
The subject matter of instant claim 5 is recited as one of two alternatives in reference claim 2.
7. The system of claim 6, wherein one or more of the target printer and the print server is configured to compare metadata for the machine-ready representation to one or more printer properties in the dictionary to ensure that the machine-ready representation can be fabricated by the target printer.
18. The method of claim 1 further comprising, when the machine-ready model is received by the target printer, comparing metadata for the machine-ready model to one or more printer properties in the dictionary to ensure that the machine-ready model can be fabricated by the target printer.
Identical but the recitation of the print server in the alternative, the antecedent claim, and the ordinal. Although reference claim 18 does not depend upon reference claim 2 (see instant claim 6 above); the claim is obvious over reference claim 18 in view of reference claim 2.
8. The system of claim 1, wherein the one or more properties include a hardware configuration of the target printer.
4. The method of claim 1 wherein the one or more properties include a hardware configuration of the target printer.
Identical except for ordinal.

9. The system of claim 8, wherein the hardware configuration includes one or more of an extruder type, an extruder nozzle diameter, a build volume, a build platform type, a hardware version number, a top speed for linear movement of a tool, a step size for movement of the tool, a minimum z-axis step size, a gantry type, and a build material type.
5. The method of claim 4 wherein the hardware configuration includes one or more of an extruder type, an extruder nozzle diameter, a build volume, a build platform type, a hardware version number, a top speed for linear movement of a tool, a step size for movement of the tool, a minimum z-axis step size, a gantry type, and a build material type.
Identical except for ordinal. (note that 8 and 4 are also identical except for ordinal)
10. The system of claim 8, wherein the hardware configuration includes one or more of an automatically detected hardware reconfiguration and a manually specified hardware reconfiguration.
6. The method of claim 4 wherein the hardware configuration includes one or more of an automatically detected hardware reconfiguration and a manually specified hardware reconfiguration.
Identical except for ordinal. (note that 8 and 4 are also identical except for ordinal)
11. The system of claim 1, wherein the one or more properties include a software configuration of the target printer.
19. The method of claim 1 wherein the one or more properties include at least one customization made by a user to a hardware configuration or a software configuration of the target printer.
A customization of a software configuration property is still a software configuration of the target printer. 
12. The system of claim 11, wherein the software configuration includes one or more of a version of a slicer used by the target printer and a version of a slicer that has previously created machine-ready representations of three-dimensional models for the target printer.
19. The method of claim 1 wherein the one or more properties include at least one customization made by a user to a hardware configuration or a software configuration of the target printer.

In view of: INDIEGOGO “PrintToPeer” page 11, disclosing multiple commercial slicer versions and indicating that slicer settings are tracked for previous prints (“tracking failure rates”)
While the claim of the reference does not specifically disclose that the dictionary could include slicer software versions, it would be obvious over the claim of user software settings would be relevant to include in the dictionary settings. A user preference for a given commercial slicer for their printer would be a version of a slicer used by the target printer.
13. The system of Claim 11, wherein the software configuration includes one or more slicer settings.
9. The method of claim 8 wherein the one or more user settings include user settings from a previous fabrication process.

 In view of: INDIEGOGO “PrintToPeer” page 6 “we give you full control over your slicer settings” + Page 11 “we host … slicers on powerful servers” “access your slicer profiles from anywhere”
While the claim of the reference does not specifically disclose that the dictionary could include slicer software settings, it would be obvious over the claim of user settings that slicer software settings would be relevant to include in the dictionary settings. user preferences for slicer programs are slicer settings.
14. The system of claim 11, wherein the software configuration includes a firmware configuration of the target printer.
7. The method of claim 1 wherein the one or more properties include a firmware configuration of the target printer.
Although not dependent upon the same claim, claim 7 in combination with claim 19 would teach all of the features of claim 14.
15. The system of claim 11, wherein the software configuration includes an application used to operate the target printer.
10. The method of claim 1 wherein the one or more properties include an application used to operate the target printer.
Although not dependent upon the same claim, claim 10 in combination with claim 19 teach all of the features of claim 14.
16. The system of claim 11, wherein the one or more properties include one or more user settings on the target printer.
8. The method of claim 1 wherein the one or more properties include one or more user settings on the target printer.
Identical except for ordinal.
17. The system of claim 16, wherein the one or more user settings include user settings from a previous fabrication process.
9. The method of claim 8 wherein the one or more user settings include user settings from a previous fabrication process.
Identical except for ordinal. (note that 16 and 8 are also identical except for ordinal).
18. The system of claim 1, wherein the one or more properties include a build material in the target printer.

11. The method of claim 1 wherein the one or more properties include a build material in the target printer.
Identical except for ordinal.
19. The system of claim 1, wherein one or more of the printer server and the target printer is configured to check the machine-ready representation for errors and request a new machine-ready representation when an error is detected.
13. The method of claim 12 further comprising:
determining whether one of the plurality of stored machine-ready models can be modified to meet the fabrication profile;
modifying the one of the plurality of stored machine ready models for use as the machine-ready representation if possible; and
generating a new machine-ready representation according to the fabrication profile for use as the machine-ready representation if not possible.
Although not identical in scope, performing the steps of determining if a machine-ready model can be utilized at the printer instead of on the server appears to be a rearrangement of parts based on a design choice; and accordingly the instant application is not patentably distinct over the reference. (see MPEP 2144.04) 
20. the system of claim 1, wherein the print server is further configured to determine whether a suitable machine-ready model is available for the fabrication profile based on at least one of the one or more properties relevant to selection of a machine-ready model from a content source, and, when a suitable machine-ready model is available from the content source, to select the suitable machine-ready model for transmission to the target printer.
Claim 1. … “determining whether a suitable machine-ready model is available for the fabrication profile based on at least one of the one or more properties relevant to selection of a machine-ready model from a content source;
when a suitable machine-ready model is available from the content source, selecting the suitable machine-ready model for transmission to the target printer;”
Identical except for being claimed as part of the independent claim and not as a dependent claim.


Conclusion
Examiner notes for the record that as the independent claim contains the same subject matter which was persuasive in the prosecution of the parent applications, and this application has the same priority dates; a filing of a Terminal Disclaimer between this application and both Patents 10,421,238 and 10,987,878 would place this application in condition for allowance.
Examiner also notes that an interview may be beneficial in advancing prosecution of this application; should it be applicant’s intent to claim patentably distinct subject matter not subject to terminal disclaimer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119                                                                                                                                                                                                        

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119